Title: To Alexander Hamilton from Otho H. Williams, 23 January 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 23d. January 1792
Sir.

The only Brig Hope that I know “which frequents this port” belongs to Stephen Zacharie of Baltimore, a Citizen of the United States, see No. 52, 1790. Mr. Stephen Zacharie is of the House of Zacharie, Coopman & Company. The partners are, Stephen Zacharie, resident in Baltimore, who became a Citizen of the State of Maryland, according to an Act of the Legislature for the Naturalization of foreigners, about the Year 1789. Francis Coopman a Citizen of France, residing in the West Indies and John Baptist Vochez, a Citizen of France, resident in Baltimore. Mr. Gernon resides in Richmond, but whether he is a Citizen of the United States or not I am not informed.
The Brigg hope cleared last from this port on the 22d. of October 1791 for Cape Francois to which place she usually, I believe, constantly runs, and where Mr. Coopman is acting partner. She is now commanded by Mr. Latouch, a Native frenchman endorsed as Master the 7th March 1791 at this office. Whether he is a Citizen or not I do not know, the law of Congress does not authorize a Collector in such a Case to require proof and I am not informed. It is said that the Hope is now at Annapolis, prevented by the Ice from proceeding to this port.
This Brig Hope is the same which formerly belonged to Connecticut, and about which there was a reference to you by Zacharie Coopman & Co. because I refused to grant to her the privileges of an American Vessel on account of some Informality in the instrument of Sale; and the same about which there was lately a petition to Congress to refund the duty upon tonnage exacted here according to law.
Permit me again to suggest to you that the informalities of a bill, of Sale of a Vessel, can be known to no Officers of the Customs except where the new Register is granted, and that, unless it is noted by the Collector on the back of the new Register, the privileges of an American Vessel can not on that account only be denied at any other port.
I am Sir   Your most Obedient Humble Servant

Alexander HamiltonEsqr Secy of the Treasury

